Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Inoue.
Yin (Us 10,224,153) teaches forming a CNT based supercapacitor with an electrolyte layer (See figures and claims).  
Yin teaches fabricating CNTs using CVD on a silicon wafer with an iron catalyst (see column 4 lines 1-20). 
Yin teaches the CNTs make the electrode more flexible, and thus are flexible as claimed (See column 4 lines 50-60; column 7 lines 1-20).  
Yin does not teach all the method steps of claim 1. 
Inoue (US 2019/0002284) teaches a method for producing a carbon nanotube composite material, the method comprising: applying a resin composition on both front and back sides of a substrate to form a resin composition layer on both front and back sides of the substrate, allowing vertically-aligned carbon nanotube to grow on a growth substrate, removing the vertically-aligned carbon nanotube from the growth substrate to form a carbon nanotube array sheet, embedding the carbon nanotube array sheet in both front and back sides of the resin composition layer to bring the substrate-side end portion of the carbon nanotube array sheet into contact with the substrate, and heating and curing the resin composition layer to form a resin layer (see claim 9).
The Inoue process is considered substantially similar to the claim 1 process. 
Inoue teaches forming a first and second substrate to form a composite (see figures).   
It would have been obvious to one of ordinary skill in the art at the time of filing in order to adhere CNTs to the substrate in an array to forma composite material. 
Regarding claims to particular properties, the structure and composition of the CNT supercapacitor are substantially the same and therefore would be expected to hae the same properties absent a showing to the contrary. Further, certain properties to flexibility and tensile strength or cycles would be obvious to optimize absent a showing of unexpected results. 
The electrolyte of the primary reference (Yin) is solid but one of ordinary skill would understand that other electrolytes can be used including the claimed materials and gels or liquids in a capacitor application as claimed and therefore it would have been obvious to employ various states of electrolytes dependent upon desired application absent a showing of criticality.   
With regards to claim 40, the polymer would be expected to have viscoelastic properties to some extent. Even if those properties are poor since applicant does not claim any particular quantitative property the polymer is considered to meet the claims.  
Regarding claims to specific PVD or CVD or catalyst deposition it would have been obvious to provide known methods of CVD or CVD related growth conditions given the disclosures above of CVD grown CNTs absent a showing of unexpected results. 



Related art: 
Lin (US PGPUB 2010/0304101) 
Lin teaches a substantially identical structure wherein carbon nanotubes are between two substrates with a gap and the array of CNTs connect the two substrate surfaces (See claims, figures and [0163]).


Ray (US 2011/0204020) teaches an array of carbon nanotubes between 2 substrates.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783